Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a division of application 14542485 (filed 11/14/2014, now U.S. Patent #10116772).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, after careful review of applicant’s specification, the examiner cannot find support in the specification of the amended features of “…determining by the data-plane packet input processor that a target entity of the packet is not capable of instantiating or does not instantiate a data-plane; and in accordance with the determination that the target entity is not capable of instantiating or does not instantiate a data-plane, providing the packet to the target entity via the network interface controller”, as newly recited in claim 1 lines 9-12.  To be more specific, the examiner relies on steps of figure 3 in the specification for finding supports, in particular, at least steps 314 to steps 336 (para. 60-71 of published application).  In these sections of the specification, there are not mention of any features of “determining by the data-plane packet input processor that a target entity of the packet is not capable of instantiating or does not instantiate a data-plane”, let alone, “in accordance with the determination that the target entity is not capable of instantiating or does not instantiate a data-plane, [the data-plane packet input processor is then] providing the packet to the target entity via the network interface controller”.  Clarification is respectfully requested.  A phone interview initiated by the applicant is encouraged for explaining and for resolving the differences or misunderstandings if any. 

Regarding claim 25, after careful review of applicant’s specification, the examiner cannot find support in the specification of the amended features of “…wherein the data-plane packet input processor is configured to: determine that a target entity of the packet is not capable of instantiating or does not instantiate a data-plane; and in accordance with the determination that the target entity is not capable of instantiating or does not instantiate a data-plane, provide the packet to the target entity via the network interface controller”, as newly recited in claim 25 lines 9-13.  To be more specific, the examiner relies on steps of figure 3 in the specification for finding supports, in particular, at least steps 314 to steps 336 (para. 60-71 of published application).  In these sections of the specification, there are not mention of any features of “the data-plane packet input processor is configured to: determine that a target entity of the packet is not capable of instantiating or does not instantiate a data-plane”, let alone, “[the data-plane packet input processor is configured to,] in accordance with the determination that the target entity is not capable of instantiating or does not instantiate a data-plane, provide the packet to the target entity via the network interface controller”.  Clarification is respectfully requested.  A phone interview initiated by the applicant is encouraged for explaining and for resolving the differences or misunderstandings if any. 


Double Patenting
Claims 1-3, 25, 28, and 29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 3, and 6 of patent US 10116772 B2 (hereinafter “patent 10116772”) in view of Ronciak et al. (US 20060067228 A1, hereinafter Ronciak_228).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:

Regarding claims 1 and 2, the combination of claims 1 and 3 of patent 10116772 is directed to substantially the same invention as the combination of claims 1 and 2 of the instant application (see claim 1 and 3 of patent 10116772, in particular, col. 12 line 53 to col. 14 line 2), except the features of “…determining by the data-plane packet input processor that a target entity of the packet is not capable of instantiating or does not instantiate a data-plane; and in accordance with the determination that the target entity is not capable of instantiating or does not instantiate a data-plane, providing the packet to the target entity via the network interface controller”, which are well known in the art and commonly used for effectively improving memory speed.
Ronciak_228, for example, from the similar field of endeavor, teaches the features of “…determining by the data-plane packet input processor that a target entity of the packet is not capable of instantiating or does not instantiate a data-plane; and in accordance with the determination that the target entity is not capable of instantiating or does not instantiate a data-plane, providing the packet to the target entity via the network interface controller” (see at least para. 20 and fig. 2, e.g. “Potentially, the circuitry 306 may maintain a list of flows…not to be processed using page-flipping instead of/in addition to data 112”, in other words, circuit 306 sends such packets to circuit 312 for per-packet based handling); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Ronciak_228 into the method of patent 10116772 for effectively improving memory speed.

Regarding claims 1 and 3, the combination of claims 1 and 2 of patent 10116772 is directed to substantially the same invention as the combination of claims 1 and 3 of the instant application (see claim 1 and 3 of patent 10116772, in particular, col. 12 line 53 to col. 14 line 2), except the features of “…determining by the data-plane packet input processor that a target entity of the packet is not capable of instantiating or does not instantiate a data-plane; and in accordance with the determination that the target entity is not capable of instantiating or does not instantiate a data-plane, providing the packet to the target entity via the network interface controller”, which are well known in the art and commonly used for effectively improving memory speed.
Ronciak_228, for example, from the similar field of endeavor, teaches the features of “…determining by the data-plane packet input processor that a target entity of the packet is not capable of instantiating or does not instantiate a data-plane; and in accordance with the determination that the target entity is not capable of instantiating or does not instantiate a data-plane, providing the packet to the target entity via the network interface controller” (see at least para. 20 and fig. 2, e.g. “Potentially, the circuitry 306 may maintain a list of flows…not to be processed using page-flipping instead of/in addition to data 112”, in other words, circuit 306 sends such packets to circuit 312 for per-packet based handling); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Ronciak_228 into the method of patent 10116772 for effectively improving memory speed.

Regarding claims 25 and 28, the combination of these claims is rejected for the same reasoning as the combination of claims 1 and 2 above, except they are in apparatus claim format.

Regarding claims 25 and 29, the combination of these claims is rejected for the same reasoning as the combination of claims 1 and 3 above, except they are in apparatus claim format.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ronciak et al. (US 20060067228 A1, hereinafter Ronciak_228), in view of Ronciak et al. (US 7620046 B2, hereinafter Ronciak_046).

Regarding claim 31, Ronciak_228 teaches a method for network switching with co-resident data-plane processors and a network interface controller, comprising (in general, see fig. 2 and corresponding paragraphs 17-20; see also fig. 3 and its paragraphs for additional workflow information): 
receiving a packet from a network at a medium access controller (see at least para. 17, e.g. MAC 304 receives packets); 
determining by the medium access controller whether the packet should be provided to a data-plane packet input processor or to the network interface controller of a network interface resource (see at least para. 17-19, e.g. a given packet may be routed to circuitry 312 per individual basis or circuitry 306 per flow-based by the MAC circuitry 304)
comprising: the data-plane packet input processor, and the network interface controller, implemented on a chip (see at least fig. 2, e.g. the blocks of circuitries); 
providing the packet to the data-plane packet input processor or the network interface controller in accordance with the determining (see at least para. 18-19, e.g. packets are sent to circuitry 312 or circuitry 306 accordingly);
providing the packet to a target entity by: (i) the data-plane packet input processor upon the determining indicating the data-plane packet input processor; or (ii) the data-plane packet output processor, a loopback entity, and the network interface 
Ronciak_228 differs from the claim, in that, it does not specifically disclose a data-plane packet output processor; which is well known in the art and commonly used for effectively implementing priority scheme.
Ronciak_046, for example, from the similar field of endeavor, teaches mechanism of a data-plane packet output processor (see at least fig. 2, e.g. egress Tx queue multiplexer 206); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Ronciak_046 into the method of Ronciak_228 for effectively implementing priority scheme.

Regarding claim 32, Ronciak_228 in view of Ronciak_046 teaches the determining by the medium access controller whether the packet should be provided to the data-plane packet input processor or to the network interface controller of the network interface resource comprises: determining a content of the packet by the medium access controller; and providing the packet to the data-plane packet input processor or to the network interface controller of a network interface resource in accordance with the determined content of the packet.  (Ronciak_228, see at least para. 18, e.g. it could be a TCP/IP packet or not)

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered.  Regarding independent claims 1, 25, and newly amended claim 31, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, all dependent claims have also been rejected in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465